Citation Nr: 1025297	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1994.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  In August 2004, a 
hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  Following 
a December 2004 Board remand, a December 2005 Board decision 
denied the Veteran's claim.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  By Joint Motion for Remand, the Court 
vacated the Board's December 2005 decision and remanded the case 
to the Board in April 2007.  A November 2007 Board remand 
requested additional development, and the case is now again ready 
for appellate review.  


FINDINGS OF FACT

1.  A right hip disorder is not shown in service and arthritis of 
the hip is not shown within one year of separation from service.  

2.  There is no competent evidence linking a current right hip 
disorder to service. 


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2003 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA 
and Army medical  reports, to include those requested in the 
November 2007 remand, have been obtained.  The Veteran was also 
afforded a VA examination in September 2009 that included the 
medical opinions addressing the Veteran's contentions asserting 
that his current right hip disability is the result of the 
physical stress of service, also as requested in the November 
2007 remand.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment records do not reflect a right hip 
disability and a February 1994 report of medical history 
completed a few months prior to service separation reflects that 
the Veteran indicated that he did not have and had not had 
arthritis or painful joints.  A report of medical examination 
(undated but presumably contemporaneous to the February 1994 
report of medical history based on notations, station location, 
and Veteran's recorded rank) reflects that the Veteran's lower 
extremities were clinically evaluated as normal. 

After service, a May 2003 VA outpatient treatment report shows 
the Veteran reporting that his hip problems began in 1995 and had 
worsened over the years.  The first contemporaneous evidence of 
hip complaints is reflected on a June 1998 private medical 
record.  A December 1998 private radiology report contains a 
conclusion of moderately severe degenerative osteoarthritis of 
the right hip.  The medical evidence received since the November 
2007 remand includes Army medical reports dated through June 2007 
reflecting a diagnosis of osteoarthritis of the hip.  Testimony 
and statements in support of claim reflect that the Veteran 
contends that he was informed that the degenerative arthritis of 
his right hip began approximately five years prior to his 
diagnosis, but that opinion is not set forth in any medical 
record.  

At the August 2004 hearing before the undersigned, the Veteran 
testified that he did not have hip pain during service but 
instead had been exposed to extreme strenuous activities on a 
regular basis.  In particular, he testified to his belief that 
his duty as a drill sergeant that required strenuous road marches 
while carrying rucksacks three times a week during a three year 
period resulted in his right hip disability.  The Joint Motion 
for Remand, citing in part to Buchanan, found that the Board did 
not properly consider this evidence in rendering the December 
2005 Board decision.  In particular, the Joint Motion found as 
follows: 

Accordingly, the parties agree that [the] 
Board erred in not providing adequate 
reasons and bases in that they failed to 
make a finding as to the credibility of 
Appellant's in service "strenuous 
rucksacks," whether he had a right hip 
problem in service in light of this 
testimony, and whether he was entitled to 
an examination to determine the answers to 
these questions, in light of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In order to address the concerns raised in the Joint Motion for 
Remand, the Veteran was afforded a VA examination that included 
an opinion as to whether the Veteran's right hip disability was 
the result of service, taking into consideration the Veteran's 
assertion that his right hip disability was the result of service 
as a drill instructor in service.  Such an examination was 
completed in September 2009, and following a review of the 
medical record and physical examination of the Veteran, the 
physician concluded that it was less likely than not that the 
osteoarthritis of the right hip first diagnosed in December 1998 
had its onset in service or was related to an injury or disease 
incurred in service.  After noting that the medical record did 
not reveal a history of significant injury to the hips such as a 
dislocation or fracture, the physician also stated as follows:  

I do not know of any objective published 
medical articles that indicated that his 
years as a drill sergeant conducting 
[strenuous] road marches while carrying a 
rucksacks up to three times weekly or 
parachute jumps by themselves is a 
contributing factor in the etiology of 
degenerative arthritis of the hip without a 
documented injury to the hip.  
 
The examiner also noted that his review of the records did not 
reveal any objective evidence of a hip condition at the time of 
discharge or within one year following discharge, and that the 
first x-ray finding of arthritis was five years after service.  
He also stated that the Veteran did not sustain a hip injury 
coincident with his (service connected) seizures, to include any 
falls resulting therefrom.  

As the record clearly does not show arthritis within one year of 
service, entitlement to service connection for the Veteran's 
right hip arthritis cannot be granted on a presumptive basis.  In 
addition, given the negative opinion from the September 2009 VA 
examination, the silent service treatment records, and the lack 
of any competent medical evidence linking the arthritis of the 
right hip to service, the claim for service connection for a 
right hip disability on a direct basis must also be denied.  
Hickson, supra.  In making this determination and as directed in 
the Joint Motion, the Board concedes the competency of the 
appellant to assert the symptoms he experienced as a result of 
the physical stress of service, to include as a result of his 
duty as a drill sergeant, and finds these statements to be 
credible.   However, a VA examiner has specially addressed these 
contentions and found no objective medical evidence to support a 
conclusion the strenuous nature of the Veteran's service as 
asserted by him was the cause of the Veteran's hip arthritis.  
Thus, as the VA physician is more competent to render an opinion 
as to the etiology of the Veteran's right hip disability than the 
Veteran, the Board finds his conclusion as to the cause of the 
Veteran' right hip disability, while conceding the Veteran's 
competency as to the symptoms he has observed, to be more 
probative than that of the Veteran.  Espiritu; cf. Jandreau, 
Buchanan; see also Washington v. Nicholson, 19 Vet. App. 362 
(2006).  Finally, in reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a right hip disability for the reasons stated 
above, the doctrine is not for application.  Gilbert, supra.  
 
 
ORDER

Entitlement to service connection for a right hip disability is 
denied.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


